An alien cannot maintain ejectment or any action for the recovery of a freehold. Aliens are not allowed to acquire real property; but if an alien has purchased real property, and is in possession of it, the purchase is good, and will be for the benefit of the public whenever the State thinks proper to exert its right by causing an office to be found; but before such advantage is taken, no individual can interfere with the freehold and violate the possession of the alien purchaser. His possession is lawful as to all persons but the State, and he may demand *Page 388 
damage for the violation of it, in a personal action. Wherefore, let the defendant answer over. See Dyer, 283; 5 Re., 52 b; Terms de ley Verbo
alien; Co. Litt., 2; Leonard, 61.
NOTE BY REPORTER. — In this case the lands were purchased by the plaintiff's father, who was a citizen and died leaving the plaintiff, his daughter, residing in Great Britain, in which case, it seems, the freehold is cast upon the State, as the law will not allow the alien to inherit, and differs from the case of the purchaser who may take and continue possession till an office entitles the public. 1 Bac. Abr., 81.
See Blount v. Horniblow, 3 N.C. 37.
Overruled: Rouche v. Williamson, 25 N.C. 146.